Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  claim 10 states “the or each respective…”  This appears to be a minor typo.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 12 is directed towards a computer readable medium. Given the broadest reasonable interpretation, the limitation of a computer readable medium embodies both statutory non-transitory computer readable medium such as CD ROMS, DVDs, hard disks, etc. and non-statutory transitory computer readable medium such as transmission media, signal bearing media and carrier waves.
Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-11 and 13-15 pass step 1 of the test for eligibility.  Claim 12 fails step 1 of the test for eligibility for the reasons set forth above.
As per step 2A prong one, the claims are evaluated to determine whether the claims recite a judicial exception.  Representative claim 1 recites, with emphasis added:
1. A method of challenge generation, comprising the steps of:

selecting an in-game scenario for which telemetry data has been collected;
for one or more selected game parameters, identifying a value that does not prevent success in the in-game scenario; and
generating a user challenge to succeed in the in-game scenario whilst generating a respective value for the one or more selected game parameters, respective value having a respective selected relationship to the identified values of the one or more selected game parameters.
The above underlined portion of representative claim 1 recites a judicial exception because they are mental processes, as all of the steps could be performed entirely with the human mind or with pen and paper, as a user could look at gameplay telemetry, select an in game scenario, identify a value which has not prevented success, and generate a user challenge and a respective value for the game parameters, such as challenging a player to complete a particular mission without jumping more than 10 times after finding telemetry data which has shown someone has completed this in the past.
Next, as per step 2A prong two, the claims are evaluated to determine whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. 
The elements recited above that are not underlined in representative claim 1 comprise the additional elements.  As discussed in more detail below, these additional elements do not integrate the recited judicial exception into a practical application of the exception.
collecting gameplay telemetry data comprising values for one or more game parameters, from a plurality of users is extra-solution activity as these extra solution activities are well known data gathering and data output (see MPEP 2106.05(g))
Claim 12 recites the additional limitations of a computer readable medium having computer executable instructions adapted to cause a computer system to perform the method, and claim 13 
Thus, taken alone, the additional elements do not integrate the recited judicial exception into a practical application of the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
Next, as per step 2B, the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.  
collecting gameplay telemetry data comprising values for one or more game parameters, from a plurality of users is extra-solution activity as these extra solution activities are well known data gathering and data output (see MPEP 2106.05(g)), thus they do not amount to significantly more than the abstract idea.
As per the additional limitations of claim 12 of a computer readable medium having computer executable instructions adapted to cause a computer system to perform the method, and claim 13 a receiver, a scenario selection processor, a value selection processor, and a challenge generation processor, this does not amount to significantly more as it is mere instructions to implement the abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f))
Thus, taken alone, the additional elements do not amount to significantly more than the exception.  Looking at the limitations as an ordered combination adds nothing that is not already 
The dependent claims of 2-11, 14, and 15 are further rejected under 101 for the reasons described above as they simply further define the abstract idea (which makes the abstract idea no less abstract) without adding significantly more or integrating the abstract idea into a practical application. 
Thus, taken alone, the additional elements of the dependent claims do not amount to significantly more than the above-identified judicial exception (the abstract idea) and do not integrate the recited judicial exception into a practical application of the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 9, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bansi (US 20110281638).
In re claims 1, 12, and 13 Bansi discloses
Collecting gameplay telemetry data comprising values for one or more game parameters, from a plurality of users (paragraphs 63-64.  Values are determined for performance metrics from a plurality of users.  It is noted by examiner that the prior art of Bansi only uses telemetry data from a single user at a time for creation of each challenge, however data is collected for multiple users.  However this still reads on the invention as claimed in claims 1, 12, and 13 as there is no requirement that telemetry data from a plurality of users is used in any of the following steps)
Selecting an in game scenario for which telemetry data has been collected (paragraphs 65-66 challenge creation module creates a challenge which requires completion of a “task”.  The “task” is the in “game scenario” of the prior art.  paragraph 52 describes “tasks” as “a race, a battle, a fight, a musical performance, a puzzle, and/or other objectives or tasks”.  The “challenge metrics” are based on performance during actual performance of the task by the player issuing the challenge, thus telemetry data has bene collected.  Paragraph 66 describes “the values for the challenge metrics for a challenge may be determined based on a previous performance of the task associated with the challenge by the player”, thus the telemetry data has already been collected before the in game scenario is selected for the challenge.)
For one or more selected game parameters, identifying a value that does not prevent success in the in game scenario and (paragraph 65-66 the “value” is the challenge metrics.  These metrics correspond to the performance metrics determined during actual performance of the task issued by the player issuing the challenge, as such it is a value which does not prevent success, as the previous player succeeded with these metrics)
Generating a user challenge to succeed in the in game scenario whilst generating a respective value for the one or more selected game parameters, each respective value having a respective selected relationship to the identified values of the one or more selected game parameters (paragraphs 65-68, paragraph 85.  The challenge is created as per paragraphs 65-68 and then 
In re claim 7, Bansi discloses a first or second selected parameter comprises one from the list comprising: (it is noted by examiner that as this is a Markush group, only one of these limitations needs to be provided, however the prior art of Bansi has all 5) i. performance of a predetermined action (paragraph 78 “a number of stationary explosives hit”) ii.  Damage dealt (paragraph 5 “damage created”) iii.  Elapsed time (paragraph 5 “lap time”) iv score (paragraph 78 specifically describes “score”) v. event (paragraph 78 “a number of obstacles hit during the task”)
In re claim 8, Bansi discloses the first or selected parameter comprises one from the list consisting of: (it is noted by examiner that as this is a Markush group, only one of these limitations needs to be provided, however the prior art of Bansi has both) I damage received (paragraph 5 “hits absorbed)  ii. In game resource cost (paragraph 32 of the instant application describes in game resource cost, and one example provided is “in game time taken”.  As such paragraph 5 “lap time” of Bansi teaches this limitation)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 9-11, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bansi in view of Aghdie (US 20170259177).
In re claim 2, Bansi discloses the claimed invention except for one or more selected game parameters, identifying a value that is not associated with a proportion of success of the in game 
In re claim 3, Bansi discloses requiring a user to reach or set a respective identified value for one or more selected game parameters (paragraph 79 discloses both and upper threshold and lower threshold, thus the prior art teaches setting a value and requiring the user to reach a set number of a selected game parameter), Bansi fails to disclose the identified value was reached or set by less than a threshold proportion of users who were successful in the in game scenario, however Aghdie discloses determining a threshold proportion of users who were successful in an in game scenario (paragraph 128 discloses determining the difficulty based on the percentage of users who complete a task with a particular seed value.  The more difficult seeds (which would be a lower threshold value) are assigned to players who requires more difficult levels.)  This would teach the invention as disclosed in Bansi but using the values of the challenge similar to the seed, with the difficulty determination of Aghdie being used so as to send more difficult challenges to users who want more difficult challenges. 

In re claim 5, Bansi discloses requiring a user to not reach or not set a respective identified value for one or more of the selected game parameters (paragraph 79 discloses both an upper threshold and a lower threshold, thus the prior art teaches setting a value and requiring the user to stay below a set number of a selected game parameter) Bansi fails to disclose the identified value was not reached or not set by more than a threshold proportion of users who were successful in the in game scenario, however Aghdie discloses determining a threshold proportion of users who were successful in an in game scenario (paragraph 128 discloses determining the difficulty based on the percentage of users who complete a task with a particular seed value.  The less difficult seeds (which would be a higher threshold value) are assigned to players who request easier levels.)  This would teach the invention as disclosed in Bansi but using the values of the challenge similar to the seed, with the difficulty determination of Aghdie being used so as to send easier challenges to users who want easier challenges.

In re claims 9 and 14, Bansi discloses the user challenge is generated for a target population of users based on telemetry data from a subset of the plurality of users (paragraph 68 discloses the target population which can be “a set of friends of the player”, “from a leaderboard”, or “other lists”.  “A subset of the plurality of users” is a single user within the prior art.  Examiner has interpreted that the broadest reasonable interpretation of the subset of the instant application is not necessarily more than one player.) Bansi fails to disclose, the subset being selected according to one or more similarity criteria with respect to the target population of users, however Aghdaie discloses using similarity criteria to group target populations of users with each other for purposes of determining difficulty (paragraph 31, users are grouped into clusters and based on the cluster a determination is used as to what would engage that particular cluster of users)  This would teach performing the invention of Bansi but thru use of the cluster data of Aghdaie in order to select the subset from within the same cluster for creation of the challenge generation.  It would have been obvious to one of ordinary skill in the art before the 
In re claims 10 and 15, Bansi in view of Aghdaie discloses the difficulty of a challenge is defined by a proportion of the plurality of users who have succeeded in the in game scenario whilst generating a respective value for the one or more selected game parameters, the or each respective value having the respective selected relationship to the identified values of the one or more selected game parameters (Bansi discloses the values with the respective selected relationships as set forth in claim 1.   Aghdaie discloses the difficulty being defined by a proportion of the plurality of users who have succeeded as per paragraph 128)
In re claim 11, Bansi discloses the step of generating a user challenge comprises generating a plurality of challenges of increasing difficulty (paragraph 28 discloses a re-challenge which is a challenge with an increased difficulty setting)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/THOMAS H HENRY/               Examiner, Art Unit 3715